DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of "a portion exist where a gap between the first flat portion and second flat portion is narrower than the gap at the end of the motor section" is allowable subject matter. The applicant discloses a structure like figure 3, 4, and 6 of the instant application where the gap between the impeller and shaft is not the narrowest between each other closer to the motor. Many prior art references such as figures 5, 6, 9 and 12-14 of US 20180142653 disclose the flat portions being parallel and constant or having the narrowest portion closest to the motor. The applicant also discloses figure 5 that has the narrowest part of the gap closest to the motor. The narrowest part not being close to the motor provides a spot for a more localized contact to suppressed the impeller and shaft from being stuck to one another and reduce the wear of the impeller on the case according to the specification of the instant application paragraph 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745